Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14 (c) of the Securities Exchange Act of 1934 Filed by the Registrant S Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Information Statement £ Confidential, for Use of Commission Only [as permitted by Rule 14a-6(e) (2)] S Definitive Information Statement TRANSAMERICA SERIES TRUST (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): S No fee required £ $125 per Exchange Act Rules 0-11(c) (1) (ii), 14 c-(1) (ii), 14c-5(g). £ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: Date Filed: TRANSAMERICA ASSET MANAGEMENT GROUP Transamerica Funds Transamerica Series Trust 570 Carillon Parkway St. Petersburg, Florida 33716 Telephone: 1-888-233-4339 June 14, 2011 This joint information statement (Joint Information Statement) is being furnished to shareholders of Transamerica Morgan Stanley Capital Growth (formerly, Transamerica Focus), Transamerica Morgan Stanley Growth Opportunities (formerly, Transamerica Growth Opportunities), Transamerica Multi-Managed Balanced (formerly, Transamerica Balanced), Transamerica Systematic Small/Mid Cap Value (formerly, Transamerica Small/Mid Cap Value), Transamerica WMC Diversified Equity (formerly, Transamerica Diversified Equity), and to the owners of variable life insurance policies or variable annuity contracts invested in Transamerica Morgan Stanley Capital Growth VP (formerly, Transamerica Focus VP), Transamerica Morgan Stanley Growth Opportunities VP (formerly, Transamerica Growth Opportunities VP), Transamerica Multi-Managed Balanced VP (formerly, Transamerica Balanced VP), Transamerica Systematic Small/Mid Cap Value VP (formerly, Transamerica Small/Mid Cap Value VP) and Transamerica WMC Diversified Equity VP (formerly, Transamerica Diversified Equity VP) (each referred to as a Fund and collectively, the Funds). This Joint Information Statement provides information regarding the approval by each Funds Board of Trustees (referred to herein as the Board or Trustees or Board Members) of a new sub-advisory agreement on behalf of the Fund between Transamerica Asset Management, Inc. (TAM or Adviser) and a new sub-adviser, as listed below. The sub-advisers may be referred to herein collectively as the Sub-Advisers or individually as a Sub-Adviser. Copies of the new sub-advisory agreements with the respective Sub-Advisers are attached hereto as Exhibit A (the New Sub-Advisory Agreements). This Joint Information Statement is provided in lieu of a proxy statement to shareholders of record of each Fund as of March 22, 2011 pursuant to the terms of an exemptive order (the Order) issued by the U.S. Securities and Exchange Commission (SEC) on August 5, 1998. The Order permits TAM to enter into and materially amend sub-advisory agreements (with non-affiliated entities) with the approval of the Board, including a majority of Trustees who are not parties to the agreement and are not interested persons, as defined in the Investment Company Act of 1940, as amended (the 1940 Act), of the parties to the agreement (Independent Trustees), without obtaining shareholder approval. Pursuant to the Order, however, the Funds have agreed to provide certain information about new sub-advisers and new sub-advisory agreements to their shareholders. Each Funds new Sub-Adviser is listed below: Fund New Sub-Adviser(s) Transamerica Morgan Stanley Capital Growth Morgan Stanley Investment Management Inc. (MSIM) Transamerica Morgan Stanley Capital Growth VP Morgan Stanley Investment Management Inc. (MSIM) Transamerica Morgan Stanley Growth Opportunities Morgan Stanley Investment Management Inc. (MSIM) Transamerica Morgan Stanley Growth Opportunities VP Morgan Stanley Investment Management Inc. (MSIM) Transamerica Multi-Managed Balanced BlackRock Financial Management, Inc. (BlackRock) and J.P. Morgan Investment Management Inc. (JPMorgan) Transamerica Multi-Managed Balanced VP BlackRock Financial Management, Inc. (BlackRock) and J.P. Morgan Investment Management Inc. (JPMorgan) Transamerica Systematic Small/Mid Cap Value Systematic Financial Management L.P. (Systematic) Transamerica Systematic Small/Mid Cap Value VP Systematic Financial Management L.P. (Systematic) Transamerica WMC Diversified Equity Wellington Management Company, LLP (Wellington Management) Transamerica WMC Diversified Equity VP Wellington Management Company, LLP (Wellington Management) We Are Not Asking You For a Proxy and You Are Requested Not To Send Us a Proxy. The new Sub-Advisers took over day-to-day management of the respective Funds on March 22, 2011. In connection with the change in sub-advisers, the name of each Fund changed as noted above. As discussed in respective Prospectus supplements dated January 19, 2011, each Funds investment objective, principal investment strategies and risks, and/or benchmark index may have also changed.
